*340
Judgment affirmed.

The original petition of Mrs. Holloway for a homestead alleged, that she was the head of a family consisting of five named minor children, and that she desired, under the provisions of the constitution, and the act of October 3, 1868, to have set apart a homestead’for the use of her said family out of land described, etc. The date of the ordinary’s approval was January 13, 1874. On September 10, 1888, Mrs. Holloway filed a petition to the ordinary, alleging that in 1874 she made application for homestead out of the property of R. S. Holloway for the benefit of berself and the five minors before named; which application was passed upon and the homestead allowed and set apart on January 13, 1874; that in the petition for homestead it was not set out clearly out of whose property the homestead was taken, and petitioner desired to amend the same by adding that the homestead was asked for as the head of a family out of the property of her husband, R. S. Holloway, whose children the minors were; and that said homestead had not expired. She prayed that citation issue touching this application, that the executor of B. S. Holloway be notified thereof, and that the amendment be allowed. The question made by this petition, after notice published and written notice to the executor, was appealed to the superior court by consent of the parties, where, at the July term, 1890, after hearing, it was ordered that the amendment prayed for be allowed.
J. A. Gotten and A. M. Speer, for plaintiffs.
Hall & Hammond and B. L. Tisinger, for defendant.